Rawlings, J.
I respectfully dissent.
We are here confronted with a matter of statutory construction or interpretation. In that connection we said in Bergeson v. Pesch, 254 Iowa 223, 227, 117 N.W.2d 431: “Courts may not, under the guise of construction, extend, enlarge or otherwise change the terms of a statute.” See also rule 344(f) 13, Rules of Civil Procedure.
Clearly section 411, chapter 326, Laws of the Sixtieth General Assembly, does not say: It shall be within the sole, or the exclusive discretion of the personal representative to determine whether the applicable statute of limitations shall be pleaded to bar a claim which he believes to be just. Neither does it provide the personal representative shall have discretion in the matter to the exclusion of right on the part of any interested party to assert the bar.
If, as the majority holds, section 411 vests in an estate representative sole and exclusive discretion as to whether the statute of limitations shall or shall not be raised as a bar to any claim, then it is at best doubtful that the beneficiaries of the estate are accorded due process of law.
It has also been said the statute with which we are here concerned is a partial codification of “existing case law”. If so, then In re Estate of Smith, 240 Iowa 499, 36 N.W.2d 815, 8 A. L. R.2d 640, discloses the trial court should be affirmed.
In connection with the foregoing, see also McCarty Iowa Probate, Second Ed., section 1464.
Garfield, C. •!., joins in this dissent.